                                           Case 3:19-cv-04073-JST Document 18 Filed 07/18/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EAST BAY SANCTUARY COVENANT,                       Case No. 19-cv-04073-JST
                                         et al.,
                                   8                                                        SCHEDULING ORDER
                                                        Plaintiffs,
                                   9                                                        Re: ECF No. 3
                                                 v.
                                  10
                                         WILLIAM BARR, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          After consultation with the parties, and good cause appearing, the Court now sets the

                                  14   following schedule regarding Plaintiffs’ motion for temporary restraining Order, ECF No. 3:

                                  15              •   Defendants’ opposition is due July 19, 2019 at 5:00 p.m.;

                                  16              •   Plaintiffs’ reply is due July 21, 2019 at 5:00 p.m.; and

                                  17              •   The Court will conduct a hearing July 24, 2019 at 9:30 a.m.

                                  18          Any amicus briefs must be filed by July 21, 2019 at 5:00 p.m. Any responses to those

                                  19   briefs must be filed by July 22, 2019 at 5:00 p.m. By issuing this order, the Court does not grant

                                  20   permission to file any amicus brief. Such permission must be separately obtained. Persons or

                                  21   entities wishing to file an amicus brief are strongly urged (1) to bear in mind that the Court can

                                  22   only read so much material under time constraint; (2) to coordinate their efforts with others

                                  23   making similar arguments; and (3) to remember “the basic imperative of brevity.” Danny

                                  24   Heitman, “Keep It Short,” N.Y. Times (Mar. 24, 2014)

                                  25   (https://opinionator.blogs.nytimes.com/2014/03/24/keep-it-short/).

                                  26          Pursuant to the government’s agreement during the telephonic case management

                                  27   conference conducted earlier today, the government is ordered to file the administrative record by

                                  28   July 23, 2019 at 5:00 p.m. The Court contemplates that the administrative record may be useful in
                                           Case 3:19-cv-04073-JST Document 18 Filed 07/18/19 Page 2 of 2




                                   1   subsequent proceedings but will not be the subject of argument at the July 24 hearing.

                                   2          IT IS SO ORDERED.

                                   3   Dated: July 18, 2019
                                                                                      ______________________________________
                                   4
                                                                                                    JON S. TIGAR
                                   5                                                          United States District Judge

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
